DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10,955,826 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy R. Baumann (Reg. No. 40,502) on 08 September 2022.

The application has been amended as follows: 

	-	Replace Claim 1 with:
			--A system for opening a container, the system comprising: 
a container opening machine including at least one cutting tool, wherein the at least one cutting tool is applied to each of a plurality of containers arriving on a scanning surface, wherein the container opening machine is operated and the plurality of containers are cut and opened by the container opening machine according to one or more operating parameters, wherein the plurality of containers include a first container and a second container; and 
a control circuit coupled to the container opening machine, wherein the control circuit is configured to: 
receive first scanned images of the first container from a scanning device, the first scanned images being of contents of an interior of the first container before the first container is cut and opened, and second scanned images being of the contents of the first container after the first container is cut and opened; 
based upon comparing the first scanned images and the second scanned images, determine existence of damage to the contents of the first container; 
based upon an analysis of the damage, selectively determine a modification to the one or more operating parameters of the container opening machine; and 
apply the modified one or more operating parameters to the container opening machine, wherein the container opening machine opens the second container using the modified one or more operating parameters.--.

	-	Replace Claim 2 with:
--The system of claim 1, wherein the analysis of the damage compares shapes of the contents in the first container before and after the first container is opened.--.

	-	Replace Claim 3 with:
--The system of claim 1, wherein after the analysis of the damage is conducted, a determination is made that there are no changes to the one or more operating parameters of the container opening machine.--.

	-	Replace Claim 4 with: 
--The system of claim 1, wherein the one or more operating parameters include one or more of: a cutting depth of the at least one cutting tool, a location of a cut, and a shape of a cut.--.

	-	Replace Claim 5 with: 
--The system of claim 1, wherein the modification to the one or more operating parameters comprises changes to one or more parameters that change a type of cutting tool used.--.

	-	Replace Claim 6 with: 
--The system of claim 1, wherein the analysis of the damage classifies the damage among a plurality of categories.--.

	-	Replace Claim 7 with:
--The system of claim 1, wherein the analysis of the damage indicates that shapes of the contents in the first container changed indicating that the at least one cutting tool has damaged contents in the first container.--.

	-	Replace Claim 8 with:
--The system of claim 1, wherein images of undamaged items are used in the analysis of the damage.--.

	-	Replace Claim 10 with:
--A method for opening a container, the method comprising: 
providing a container opening machine that includes at least one cutting tool, the at least one cutting tool being one or more of a saw or a laser, wherein the at least one cutting tool is applied to each of a plurality of containers arriving on a scanning surface, the plurality of containers including a first container and a second container, wherein the container opening machine is operated and the plurality of containers are cut and opened by the container opening machine according to one or more operating parameters; 
at a control circuit, receiving first scanned images of the first container from a scanning device, the first scanned images being of contents of an interior of the first container before the first container is cut and opened, and second scanned images being of the contents of the first container after the first container is cut and opened; 
at the control circuit, based upon comparing the first scanned images and the second scanned images, determining existence of damage to the contents of the first container; 
at the control circuit, based upon an analysis of the damage, selectively determining a modification to the one or more operating parameters of the container opening machine; and 
by the control circuit, applying the modified one or more operating parameters to the container opening machine, wherein the container opening machine opens the second container using the modified one or more operating parameters.--.

	-	Replace Claim 11 with:
--The method of claim 10, wherein the analysis of the damage compares shapes of the contents in the first container before and after the first container is opened.--.

	-	Replace Claim 12 with: 
--The method of claim 10, wherein after the analysis of the damage is conducted, a determination is made that there are no changes to the one or more operating parameters of the container opening machine.--.

	-	Replace Claim 13 with:
--The method of claim 10, wherein the one or more operating parameters include one or more of: a cutting depth of the at least one cutting tool, a location of a cut, and a shape of a cut.--.

	-	Replace Claim 14 with:
--The method of claim 10, wherein the modification to the one or more operating parameters comprises changes to one or more parameters that change a type of cutting tool used.--.

	-	Replace Claim 15 with:
--The method of claim 10, wherein the analysis of the damage classifies the damage among a plurality of categories.--.

	-	Replace Claim 16 with:
--The method of claim 10, wherein the analysis of the damage indicates that shapes of the contents in the first container changed indicating that the at least one cutting tool has damaged contents in the first container.--.

	-	Replace Claim 17 with:
--The method of claim 10, wherein a database stores images of undamaged items which are used in the analysis of the damage.--.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, a system/method for opening a container comprising: a container opening machine including at least one cutting tool, wherein the container opening machine is operated and a container is cut and opened by the container opening machine according to one or more operating parameters, receiving first and second scanned images of a first container, the first scanned images being of contents of an interior of the first container before the first container is cut and opened and the second scanned images being of the contents of the first container after the first container is cut and opened, comparing the first scanned images and the second scanned image to determine damage to the contents of the first container, determining a modification to the one or more operating parameters of the container opening machine based upon an analysis of the damage, and applying the modified one or more operating parameters to the container opening machine. These elements, in combination with the remaining component(s) of the claims, are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azad et al. U.S. Patent No. 9,663,261; which is directed towards a method and system for generating packing materials, wherein parameters of a cutting system are optimized to reduce waste of the packaging materials.
Fuller et al. U.S. Publication No. 2020/0124484 A1; which is directed towards methods and systems for identifying and tracking products in a material handling system, wherein one or more images are captured and analyzed to identify damage to products and variables to the material handling system are adjusted based on the identified damage to eliminate any further damage to products.
Hawkins et al. U.S. Patent No. 11,331,758; which is directed towards systems and methods for opening a plurality of packages with a cutting tool, wherein settings of the cutting tool are optimized so as to improve throughput and efficiency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667